I concur in the views of Mr. Justice Holt. As to each of the defendants, the coroner and the undertaker:
"The record is barren of any testimony tending to show guilty knowledge or unlawful purpose or intent on part of defendant, and, in our judgment, it must be said there is a failure of proof of any act or omission on his part rendering him justly chargeable with damages for the wrong, if any, committed by the physicians. His only connection with the transaction was to receive and embalm the body, a very proper service, which is not the ground of complaint in this action.
"He received the body from the hospital; and, until someone appeared, disclosing a better claim of right or authority to control its care and disposition, he cannot be charged with wrong in recognizing the authority of the hospital to give directions for its care and keeping." Konecny v. Hohenschuh,188 Iowa, 1075, 1080-1081, 173 N.W. 901, 903; Wilde v. Milwaukee Elec. Ry.  Light Co. 147 Wis. 129, 132,132 N.W. 885, 886 (syllabus par. 3).
In no event could any damages be awarded against them beyond nominal damages, and in such eases we do not reverse. L'Hommedieu v. Wilfred Wolfson Co. 187 Minn. 333, 335,245 N.W. 369, and cases there cited.